UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6992



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LORENZO LEE WINFIELD, a/k/a Geek,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert E. Payne, District Judge.
(CR-95-193, CA-99-386-2)


Submitted:   December 19, 2002         Decided:     December 31, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lorenzo Lee Winfield, Appellant Pro Se. Laura P. Tayman, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lorenzo Lee Winfield seeks to appeal the district court’s

orders:   (1) denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000); and (2) denying his Fed. R. Civ. P. 59(e) motion.

An appeal may not be taken to this court from the final order in a

motion under § 2255 unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1) (2000).    A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).

As to claims dismissed by a district court solely on procedural

grounds, a certificate of appealability will not issue unless the

movant can demonstrate both “(1) ‘that jurists of reason would find

it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 122 S. Ct. 318 (2001).       We have reviewed the record and

conclude for the reasons stated by the district court that Winfield

has not satisfied either standard.     See United States v. Winfield,

Nos. CR-95-193; CA-99-386-2 (E.D. Va. Mar. 17, 2000 & Sept. 27,

2000).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.   We dispense with oral argument because the


                                 2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                    DISMISSED




                                      3